Name: Commission Regulation (EEC) No 1860/80 of 15 July 1980 derogating in respect of the 1980/81 marketing year from the common quality standards for Brussels sprouts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/8 16. 7 . 80Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1860/80 of 15 July 1980 derogating in respect of the 1980/81 marketing year from the common quality standards for brussels sprouts HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from the provisions of Section III of the common quality standards for brussels sprouts set out in Annex 1/2 to Regulation No 41 /66/EEC, the minimum diameter shall be 15 millimetres for untrimmed brussels sprouts. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1367/80 (2), and in particular the second subparagraph of Article 2 (3) thereof, Whereas common quality standards for brussels sprouts were laid down in Council Regulation No 41 /66/EEC (3); Whereas there have been considerable advances in brussels sprouts growing techniques ; whereas the common quality standards should take account of these developments ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply for the duration of the 1980/81 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 15 July 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 118, 20 . 5 . 1972, p. 1 . (2) OJ No L 140, 5. 6 . 1980, p. 24 . (3) OJ No 69, 19 . 4 . 1966, p . 1013/66 .